Citation Nr: 1750606	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  11-08 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel



INTRODUCTION

The Veteran had active military service from August 1948 to May 1952.  He died in February 2011.  His surviving spouse has been properly substituted as the appellant for the purposes of claims pending before VA at the time of the Veteran's death.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDING OF FACT

In an August 2016 statement, prior to the promulgation of a decision in the appeal, the appellant's representative, on her behalf, withdrew the appeal of the issue of entitlement to an increased evaluation for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to an increased evaluation for PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204 (2016).  The appellant's has withdrawn the only issue remaining on appeal; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and the appeal is dismissed.


ORDER

The appeal is dismissed.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


